Citation Nr: 1544882	
Decision Date: 10/21/15    Archive Date: 10/29/15

DOCKET NO.  09-10 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1. Entitlement to service connection for a left wrist disability.

2. Entitlement to service connection for a right wrist disability.

3. Entitlement to service connection for a lumbar spine disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Parke, Associate Counsel



INTRODUCTION

The Veteran had active service from March 1979 to April 1984.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2008 decision of the Department of Veterans Affairs (VA) Regional Office (RO). In January 2013, the Board remanded the claim for additional development and adjudicative action. Since that time, service connection for a psychiatric disability was granted by the RO in a May 2013 rating decision and assigned a 100 percent disability rating, effective May 2007. Therefore, this issue is no longer on appeal before the Board.

For the issues of entitlement to service connection for left and right wrist disabilities, the remand directives have not been completed and the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  Stegall v. West, 11 Vet.App. 268 (1998) (holding that a remand by the Court or the Board confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders). The issues of entitlement to service connection for left and right wrist disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's current lumbar spine disability is not related to her military service.


CONCLUSION OF LAW

The criteria for service connection for a lumbar spine disability have not been met. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim. As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

The Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2014) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits. Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim. Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran was provided all required notice in a letter sent in June 2007.

All available relevant evidence necessary for an equitable resolution of the issue on appeal has been identified and obtained, to the extent possible. The evidence of record includes the Veteran's Report of Separation Form (DD Form 214), some service medical records, service personnel records, VA medical records, private medical records, and lay statements from the Veteran.

Many of the Veteran's service medical records are not available. VA issued an April 2008 Formal Finding of Unavailability of the Veteran's service medical records. The Records Management Center indicated that it had provided all of the service medical records in its possession. The Veteran did not respond to requests to provide additional information to perform an additional search for records or submit any records that he may have had in his possession.

Under such circumstances, there are heightened obligations to assist the Veteran in the development of the case; to explain findings and conclusions, and to consider the benefit of the doubt rule. See Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005); Cromer v. Nicholson, 19 Vet. App. 215, 217 (2005) (citing O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law. See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79 (2006). Appropriate VA medical inquiry was accomplished, and the VA medical examination reports and VA medical opinions are factually informed, medically competent, and responsive to the issues under consideration. Monzingo v Shinseki, 26 Vet. App. 97 (2012); Barr v. Nicholson, 21 Vet. App. 303 (2007). 

The Appeals Management Center (AMC) substantially complied with the Board's January 2013 remand directives. Stegall v. West, 11 Vet. App. 268, 271 (1998). See also D'Aries v. Peake, 22 Vet. App. 97 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion is required). The AMC sent the Veteran a revised VCAA letter, obtained and associated the Veteran's service personnel records, associated the Veteran's updated VA treatment records with her claims file, and provided the Veteran with VA medical examinations. The AMC has complied with the Board's instructions.

All necessary assistance has been provided to the Veteran. The Veteran has not identified any outstanding evidence that could be obtained to substantiate the claim. The Board is unaware of any such evidence.

Service Connection 

The Veteran alleges her lumbar spine disability is related to her active military service. She does not provide any specific details about the alleged injury in service, except that in her March 2009 VA Form 9, she alleged that during active service she performed heavy lifting carrying cable wire and back packs.

Service connection is granted for disabilities resulting from disease or injury incurred in or aggravated by active duty. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303. In order for a disorder to be service connected, there must be: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service. 38 C.F.R. § 3.303(d).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Veteran's lumbar spine arthritis is defined as a chronic disease in section 3.309(a), therefore the provisions of subsection 3.303(b) for chronic disabilities apply, and a claim for this disability may be established by evidence of a continuity of symptomatology since service.  See Walker, 708 F.3d at 1338-39.

Certain chronic disabilities, to include arthritis, are presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary. The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

In making all determinations, the Board must fully consider the lay assertions of record. A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge). Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the Veteran. Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011). In doing so, equal weight is not accorded to each piece of evidence in the record as every item of evidence does not have the same probative value. Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied. See Gilbert, 1 Vet. App. at 53; see also 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159. Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

 (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. 

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).  

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge. Routen v. Brown, 10 Vet.App. 183 (1997). In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation." See, e.g., Barr v. Nicholson, 21 Vet.App. 303 (2007) (concerning varicose veins); see also Charles v. Principi, 16 Vet.App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet.App. 398 (1995) (flatfeet). Laypersons have also been found to not be competent to provide evidence in more complex medical situations. See Woehlaert v. Nicholson, 21 Vet.App. 456 (2007) (concerning rheumatic fever). 

The Veteran has been diagnosed with a lumbar disc rupture. See March 2013 VA examination. The Veteran had previously been diagnosed with degenerative disc disease at L5-S1 in December 2005 by Alliance Healthcare System. 

The Veteran is not credible in her assertion that her low back disability is related to her active military service. While all of the Veteran's service treatment records are not available, her claims file contains an August 1986 Report of Medical History and Report of Medical Examination, which is just longer than two years after the Veteran's discharge from active service. In the Report of Medical History, the Veteran denied having then having or ever having had recurrent back pain and stated that she had no illness or injury other than those noted in the report. Her August 1986 Report of Medical Examination is highly probative as it indicates clinical evaluation testing of the spine was normal. 

These medical records are highly probative both as to the Veteran's subjective reports and their resulting objective findings. They were generated with a view towards ascertaining the Veteran's then-state of physical fitness and are akin to  statements of diagnosis or treatment. Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (observing that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the Board's decision); see also LILLY'S: AN INTRODUCTION TO THE LAW OF EVIDENCE, 2nd Ed. (1987), pp. 245-46 (many state jurisdictions, including the federal judiciary and Federal Rule 803(4), expand the hearsay exception for physical conditions to include statements of past physical condition on the rationale that statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy since the declarant has a strong motive to tell the truth in order to receive proper care).

In March 1996, the Veteran was seen at Methodist Hospital of Memphis for low back pain and told that she would likely need surgery. She stated that she would be in touch with worker's compensation about the situation. In April 1996, the Veteran had an excision of a herniated disc at L5. Her records from the Methodist Hospital of Memphis show that she recovered as expected from her procedure. The records show that her records were sent to Liberty Mutual insurance company and a private attorney. 

In December 1996, the Veteran was treated at the VA for low back pain and reported doing very heavy physical work, although it caused her back pain. She stated that she had a laminectomy in April 1996. The Veteran's lumbar spine examination and x-rays were normal.

In April 1997, the Veteran was treated for low back pain at the VA and was told to rest her back. In October 1997 the Veteran was seen by a private physician with complaints of low back pain. In November 2001, the Veteran was treated by VA for low back pain.

In December 2001, the Veteran was treated at Baptist Memorial Hospital for back pain because of a work injury. She was diagnosed with degenerative changes at the lower lumbar spine at L5-S1.

In April 2004, the Veteran was seen at the Neurology Institute for a follow up for back pain. She reported that her low back pain was present on a daily basis and was throbbing. 

Records from the Veteran's undated Social Security Administration (SSA) claim show that she reported being seen by Dr. W.T.L., because she was sent to him by worker's compensation.

A December 2005 examination by Alliance Healthcare System in connection with her SSA claim showed that the Veteran had degenerative disc disease at L5-S1. During that examination, the Veteran reported that "someone hurt her back at work."

In April 2006, a report from Senatobia Family Practice showed that the Veteran complained of degenerative disc disease in her back and chronic back pain. 

During a January 2008 medical examination in connection with her SSA claim, the Veteran reported that she last worked in 2000 at a pallet factory, where she was injured on the job by a wooden pallet that accidentally fell from a coworker onto her back. 

In February 2008, the Veteran was seen at Parekh Medical Office for complains of throbbing, constant back pain. The Veteran reported that she had previously had her L5 disc removed. 

In November 2011, August 2012, February 2013, the Veteran was seen by Dr. F.R. for low back pain. 

The Veteran was discharged from active military service in April 1984. Her medical records do not show any treatment for a low back disability until March 1996. Although not dispositive by itself, the absence of any indication of a relevant medical complaint until many years after service is relevant in determining whether a disease or an injury in service resulted in chronic or persistent residual disability.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober,  230 F.3d 1330, 1333 (Fed. Cir. 2000). There is no evidence of arthritis in the Veteran's back within the first post-service year. 

Service connection for arthritis based on continuity of symptomatology must also be considered. However, as described above, there is no treatment for any back condition until nearly twelve years after active military service. The medical records are more probative than any lay assertions of continuity of symptomatology and weigh against a finding of continuity of symptomatology of thoracic arthritis since service. Thus, service connection based on continuity of symptomatology pursuant to 38 C.F.R. § 3.303(b) is not warranted. The Veteran's lumbar disc rupture based on continuity of symptomatology is not for application because that disability is not listed as a chronic disease under 38 C.F.R. § 3.309(a).  See also, Walker, supra.

There is also no competent evidence of a nexus between the current back disability and service. The Veteran's assertion of having sustained a back disability due to in-service trauma is not credible. The Veteran's private treatment records show that the Veteran reported an injury to her back incurred during civilian employment in March 1996. The examiner at the Veteran's March 2013 VA medical examination stated that the timing of the Veteran's injury was unclear and without that information, the Veteran's condition could not be linked to service. 

The Veteran is competent to comment on symptoms she has personally experienced. However, the Veteran is not credible as noted above, and the question of whether the Veteran's back disability is related to her service is a complex medical question, not capable of lay observation. See Jandreau, 492 F.3d at 1376 (noting that lay witness capable of diagnosing dislocated shoulder); Barr v. Nicholson, 21 Vet. App. 308-09 (2007) (finding that lay testimony is competent to establish the presence of varicose veins). Because the evidence does not indicate that the Veteran has the appropriate training, experience, or expertise to provide a medical opinion concerning a back condition, she is not competent to comment on the etiology of her back disability. 

For the reasons and bases discussed above, the Board concludes that the preponderance of the evidence is against a finding that the Veteran's lumbar spine disability had its onset in service or is otherwise related to it. Service connection for a lumbar spine disability is denied. In arriving at this decision, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for a lumbar spine disability is denied. 


REMAND

The Veteran was provided a VA medical examination and opinion in March 2013 regarding her claimed left and right wrist disabilities. During that examination the examiner opined that the Veteran did not have any left or right wrist disabilities. However, the examiner did not discuss or explain the Veteran's prior medical history of treatment for carpal tunnel syndrome by the VA and why the examiner did not agree with that treatment and diagnoses. In May 2013, the RO noted these deficiencies in the requested opinion; however, there was never any additional development with regard to this opinion. 

Accordingly, the case is REMANDED for the following action:

1. Return the claims file to the last examiner for an addendum opinion regarding whether the Veteran now has or has ever had any wrist condition(s) and, if any is present, specifically ruling in or excluding diagnosis of carpal tunnel syndrome. Then, the examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) the condition (i) had its onset in service or within one year of separation; and (ii) is related to the Veteran's period of military service. 

The claims folder, and a copy of this remand and all new private medical treatment records in both the Veteran's paper claims file and in the Veteran's electronic claims file in Virtual VA, will be available to the examiner, who must acknowledge receipt and review of these materials in any report generated as a result of this remand.

Although a complete review of the claims file is imperative, attention is called to the following:

*From April 2002 to October 2004, the Veteran was treated at the VA medical center in Memphis for left and right carpal tunnel syndrome. 

*In June 2003, the Veteran had a right carpal tunnel release at the VA medical center in Memphis. 

*In September 2004, the Veteran had a left carpal tunnel release at the VA medical center in Memphis.

*During a December 2005 medical examination, the Veteran reported numbness sometimes in the distribution of the ulnar nerve bilaterally, worse on the right. The Veteran's grip strength was poor in both hands, causing her to drop things and be unable to open jars. She reported participating in physical therapy for her hands and wrists.

After reviewing the record, the examiner is asked to respond to the following:

If the examiner finds that the Veteran does not currently and has never had a left or right wrist condition, the examiner should explain what significance, if any, should be attached to the Veteran's treatment for bilateral carpal tunnel syndrome and left carpal tunnel release. 

THE EXAMINER IS ADVISED that she must provide an explanation for any conclusions reached. The Courts have held that the Board must evaluate any medical opinions by review of multiple factors, including but not limited to whether the examiner: conducted a personal interview of the Veteran and review of the claims folder including electronic "Virtual VA" filings; conducted clinical testing and explained findings, and most importantly whether the examiner fully explained her findings and opinion.

THE EXAMINER IS ALSO ADVISED THAT BY LAW, THE MERE STATEMENT THAT THE CLAIMS FOLDER WAS REVIEWED AND OR THAT THE EXAMINER HAS EXPERTISE IN THE SUBJECT MATTER IS NOT ADEQUATE TO FIND THAT THE EXAMINATION IS SUFFICIENT.

2. Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated. THEN readjudicate the claims. If the benefits sought remain denied, issue an appropriate supplemental statement of the case (SSOC) and provide the claimant and her representative the requisite period of time to respond. The case should then be returned to the Board, if in order, for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


